                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                        Case No. 18-CR-135 (PP)
       vs.

 CALVIN D. GLAZUNOV,

                     Defendant.


             GLAZUNOV’S OBJECTIONS TO THE MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION

I.     Glazunov’s Due Process Challenge

       The Report and Recommendation concluded that Glazunov’s Due Process

 challenge, based on estoppel by entrapment, is a question reserved for the jury. While

 estoppel by entrapment may be an affirmative defense at trial, Glazunov objects to the

 Report’s conclusion because the undisputed facts in this case provide a sufficient

 foundation for the Court to decide the pure legal issue raised. They also establish that

 Glazunov cannot be convicted of the charges in the indictment.

       In cases where there are no material facts in dispute, “courts may entertain

 motions that require it to answer only pure questions of law. United States v. Pope, 613

 F.3d 1255, 1260 (10th Cir. 2010). The rules of criminal procedure allow courts to dismiss

 an indictment without a trial. Fed. R. Crim. P. 12(b). And the Seventh Circuit has allowed

 the use of this procedure under appropriate circumstances. See United States v. Ponto, 454



                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc.
F.2d 657, 659 (7th Cir. 1971) (en banc) (upholding the granting of a pretrial motion to

dismiss).

        Here, the undisputed evidence establishes that Glazunov reasonably relied on the

Department of Justice’s approval to purchase the gun it now charges him with unlawfully

possessing. Due Process bars convictions under these circumstances, so he moves to

dismiss.

    A. Undisputed facts. 1

        On January 26, 2018, Calvin Glazunov went to Blackhawk Shooting Sports to

purchase a gun. (ECF No. 32-1 at 1-5; ECF No. 35 at 2, 41). There, Glazunov provided a

sales associate, Douglass Grunewald, his driver’s license and the gun he wished to

purchase. (ECF No. 32-1 at 3-4). Glazunov and Grunewald completed the

U.S. Department of Justice ATF Form 4473 requesting permission to lawfully transfer the

gun to Glazunov. (Id. at 1-3). Glazunov’s application was delayed for review by the Brady

Operations branch under Application Field Report No. NTN 100HPJCN1. (Id. at 2, 6-11;

ECF No. 35 at 3).

        According to the decision notes of the ATF report created on January 26, 2018,

Glazunov lawfully entered the U.S. on February 19, 2008, and “was legally admitted to

the U.S. as a non-immigrant” until November 4, 2018. (ECF No. 32-1 at 8). But the notes

also provide that if Glazunov remained in the U.S. beyond the November date “without

I.C.E. permission, [Glazunov] may be in violation of immigration laws.” (Id.). On



1  The following facts are undisputed by the government. The exhibits consist of documents received in
discovery and Glazunov provides cites to the government’s pleading where it adopts the facts provided.
                                                   2
                                                                                Federal Defender Services
                                                                                        of Wisconsin, Inc.
January 29, the ATF denied the application on the grounds that Glazunov was a

prohibited person under § 922(g)(5), or illegal/unlawful status. (Id. at 2; ECF No. 35 at 3,

41). Based on the ATF’s denial, Blackhawk Shooting Sports did not sell the gun to

Glazunov. (Id.; ECF No. 35 at 3).

       On February 9, 2018, Glazunov submitted a second ATF 4473 Form to purchase a

.22 caliber rifle—the gun he is now charged with possessing unlawfully—at Daane Ace

Hardware. (ECF No. 32-1 at 12-15). This application was also initially delayed for review.

(Id. at 14). But unlike his first application, on February 12, 2018, the ATF approved a

lawful transfer of the gun from Daane Ace Hardware to Glazunov. (Id. at 2; ECF No. 35

at 3, 41). After Danne Ace Hardware received the approval, it lawfully sold the .22 caliber

rifle to Glazunov. (Id.). Three months later, on May 15, 2018, an undercover ATF agent

purchased the .22 caliber rifle from Glazunov during an undercover buy in front of the

Sheboygan Police Department. (ECF No. 32-1 at 16-18; ECF No. 35 at 41).

       On June 19, 2018, the United States Attorney’s office filed an indictment charging

Glazunov with unlawfully possessing the .22 caliber rifle between February 14, 2018 (two

days after the ATF approved the transfer to Glazunov) and May 15, 2018 (the day the

ATF took the gun back). (ECF No. 4). The government also charged Glazunov with

possessing ammunition on or about May 31, 2018, which also occurred after the ATF’s

approval. Id.

       The government did not oppose these facts in its pleadings, nor argue that

additional evidence was necessary to dispute or decide the issue.



                                             3
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
   B. The undisputed facts provide the Court with a purely legal issue and establish
      that the Due Process Clause bars a conviction under these circumstances.

       This isn’t a case where a man procured a gun in a back alley from a stranger. Here,

Glazunov legally purchased a .22 caliber rifle after he acquired the ATF’s consent to do

so. To now charge and convict Glazunov of possessing the gun and ammunition that the

government gave him permission to purchase would be to “sanction an indefensible sort

of entrapment.” Raley, 360 U.S. at 425-246.

       The circumstances in this case are what led the Supreme Court to apply the

entrapment by estoppel doctrine in the first instance, in Raley v. Ohio, 360 U.S. 423 (1959)

and Cox v. Louisiana. 379 U.S. 559, 571 (1965). These cases establish that the government

cannot give someone permission to act, then punish him when he acted in reasonable

reliance of that authorization. United States v. Howell, 37 F.3d 1197, 1204 (7th Cir. 1994).

The “Due Process Clause does not permit convictions to be obtained under such

circumstances.” Cox, 379 U.S. at 571.

       The doctrine applies even when the government mistakenly granted permission

to act and did not intend to deceive. Raley, 360 U.S. at 438-39 (the defense applies even

though the relevant government agency acted without “any intent to deceive” the

citizens). And the authorization does not have to be unequivocally or expressly made, so

long as the the official’s conduct gives “the same impression.” Id. at 437 (“the agent of the

State in a position to give such assurances, apprised three of the appellants that the

privilege in fact existed, and by his behavior toward the fourth obviously gave the same

impression”) (emphasis added).


                                              4
                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc.
       Here, the circumstances lead to a reasonable inference that the government may

 have mistakenly approved the lawful transfer of a gun to Glazunov. But this does not

 change the fact that Glazunov reasonably relied on that authorization to lawfully

 purchase and possess the gun. Glazunov’s initial request to lawfully purchase a gun was

 denied, but he was not told why. So when the government granted him permission to

 purchase a gun some weeks later, he reasonably relied on the authorization to conclude

 that he was lawfully entitled to possess it. His reliance on the ATF’s approval was

 reasonable under the circumstances, and the government failed to argue otherwise.

II.    Glazunov’s Second Amendment Challenge

       As the Magistrate Judge recognizes, United States v. Meza-Rodriguez sets forth a two-

 step process for determining whether an undocumented noncitizen can avail himself of

 the protections of the Second Amendment. 798 F.3d 664 (7th Cir. 20015). Specifically, the

 Court must first determine whether the defendant has developed substantial connections

 within his community. If so, then he is “part of the people” that may invoke the protection

 of the Second Amendment.

       Second, the Court must determine whether § 922(g) unconstitutionally restricts the

 defendant’s Second Amendment rights. This analysis requires “some form of strong

 showing, akin to intermediate scrutiny,” that a substantial relationship exists between

 § 922(g)(5) and its objective of keeping guns from presumptively risky people and to

 suppress armed violence. In Meza-Rodriguez, the Court concluded that keeping guns from

 undocumented noncitizens who are difficult to track and who have an interest in eluding



                                             5
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc.
law enforcement due to lack of formal registration, employment, and identification, is

substantially related to Congress’ objective.

      Glazunov agrees with the Magistrate Judge’s analysis of Meza-Rodriguez. And he

argues that unlike Meza-Rodriguez, Glazunov does not fall within the group likely to elude

law enforcement because he lives outside the system of registration. So the government

cannot show that there is a substantial relationship between § 922(g)(5) and Congress’

objective of keeping guns out of the hands of presumptively risky individuals in this case.

      In support of his argument, Glazunov provided the Court with a series of exhibits

to show that Glazunov entered the country lawfully; maintained lawful status in the

country for many years; was issued a social security number; was eligible for a Wisconsin

driver’s license; was authorized to work; maintained constant communication with the

United States Citizenship and Immigration Services; and had substantial ties to his

community. However, he agrees with the Magistrate Judge that the parties had not

stipulated to the significance of the documents, particularly those related to immigration

matters.

      The evidence included in these documents and evidence related to Glazunov’s ties

to his community will not be relevant at trial, and thus likely inadmissible. And as it is

the policy of this branch of the Court to require that the parties include all relevant

evidence and legal argument to a magistrate judge prior to the issuance of a

recommendation, counsel for Glazunov should have requested an evidentiary hearing.

For these reasons, Glazunov respectfully objects to the Magistrate Judge’s

recommendation that the Court reserve ruling on this issue, and asks that the Court refer
                                                6
                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc.
the matter back to the Magistrate Judge to hold a hearing and for the issuance of an

updated Report and Recommendation in light of the evidence the Glazunov intends to

present.

      Dated at Milwaukee, Wisconsin this 20th day of November, 2018.

                                      Respectfully submitted,

                                      /s/ Gabriela A. Leija
                                      Gabriela A. Leija, WI Bar #1088023
                                      FEDERAL DEFENDER SERVICES
                                       OF WISCONSIN, INC.
                                      517 E. Wisconsin Ave - Rm 182
                                      Milwaukee, WI 53202
                                      Tel.: (414) 221-9900
                                      E-mail: gabriela_leija@fd.org

                                      Counsel for Defendant, Calvin D. Glazunov




                                         7
                                                                 Federal Defender Services
                                                                         of Wisconsin, Inc.
